Citation Nr: 0530684	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-17 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to May 
1949, with the New Philippine Scouts.  He died in July 1981, 
and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 1981 of pneumonia, a disease 
that was not found during his active service nor is medically 
linked to his period of service.


CONCLUSION OF LAW

A service-connected disability was neither the principal nor 
a contributory cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2001 and February 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was initially given VCAA notice in 
March 2001, prior to the December 2001 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.

The appellant contends that the veteran died in 1981, as a 
result of a disorder that began during service.  Although his 
service medical records do not show that he was ever treated 
for pneumonia, the appellant points out that the veteran 
lived in a very warm climate, but served in a very cold 
climate, suggesting that he contracting some type of disease 
during his service in cold weather that led to his death many 
years later.  The veteran did not have any service-connected 
disabilities at the time of his death.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.  See 38 C.F.R. § 3.312(a).

Service medical records do not show that the veteran was 
treated for pneumonia or any other pulmonary disorder, and 
that he had no physical defects upon discharge examination in 
May 1949.  There is no evidence of treatment for a pulmonary 
disorder until 1978, almost thirty years later.  
Specifically, the veteran was treated for mild pulmonary 
tuberculosis in December 1978; he was also treated for mild 
congestive heart failure at that time.

Post-service treatment records do not include a medical 
opinion that the veteran's pneumonia began during service or 
as a result of service.  The veteran died in July 1981, and 
his death certificate shows that his cause of death was 
pneumonia.  Hospital records dated in July 1981, do not 
include evidence of pneumonia having its origin during 
service in the 1940's.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a pulmonary disorder upon discharge 
from service.  Specifically, there was no diagnosis of 
pneumonia or any other pulmonary disorder at the time of 
separation from service.  Additionally, there is no medical 
evidence of a diagnosed pulmonary disorder, including 
pneumonia, that is medically linked to the veteran's active 
service.  

The Board certainly appreciates the appellant's comments with 
respect to the veteran's service and the possibility that 
service in a different climate than the one in which the 
veteran lived could cause pneumonia, however, her statements, 
standing on their own, are insufficient to establish a 
relationship between the veteran's cause of death and his 
period of service because there is no suggestion in the 
record that the appellant has been medically trained and is 
competent to offer a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, the 
Board finds that the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied as there is no medical evidence to support the 
claim.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


